Citation Nr: 1441449	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  10-01 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for the period from April 2, 2004, to October 13, 2005, and in excess of 50 percent for the period beginning October 14, 2005, for the Veteran's posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  His decorations for his active duty service include a Combat Infantryman Badge and a Purple Heart.

This matter comes before the Board of Veterans' Appeals on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which increased the Veteran's evaluation for PTSD to 30 percent disabling, effective April 2, 2004.  That rating decision never became final.  

Subsequently, a May 2006 rating decision of the VA RO in Los Angeles, California granted an increased evaluation of 50 percent disabling, effective October 14, 2005.  That rating decision never became final.  

A rating decision in August 2007 by the VA RO in Seattle, Washington, and a rating decision in September 2008 by the VA RO in Oakland, California continued the 50 percent evaluation.  Jurisdiction of the case currently resides with the VA RO in Oakland, California. 

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.

The Board notes that in the September 2014 appellate brief the Veteran's representative requested that the Board refer a claim for secondary service connection for the effects of the Veteran's psychiatric medication to the AOJ for development and adjudication.  The Board finds this is not a separate claim.  The Board finds that the effects of the Veteran's psychiatric medication are covered in his TDIU claim and therefore will not refer the claim.  

If the Veteran is not satisfied with the outcome of this decision, or the finding above, the Veteran should file a claim for secondary service connection with the RO for a specific disability.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as frequent panic attacks, severe depression affecting the ability to function independently, appropriately and effectively, occasionally uncontrollable irritability, auditory hallucinations, difficulty in adapting to stressful situations, and the inability to establish and maintain effective relationships.

2.  The Veteran is unable to obtain and maintain any form of substantially gainful employment due solely to the effects of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for the Veteran's acquired PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of post-service treatment records shows continuous treatment for acquired psychiatric disabilities including PTSD.  Symptoms reported in treatment include auditory hallucinations, severe anxiety in crowds, irritability, depression, anxiety attacks 1 to 2 times per day, nightmares, inability to hold a job due to social issues, isolation, panic attacks, difficulty concentrating, and fighting with others.  

In December 2004 the Veteran was afforded a general psychiatric evaluation.  The Veteran reported chronic recurrent nightmares and flashbacks, increased startle response and avoidance of war-related stimuli.  He reported living on a boat.  He reported that he had been mostly unemployed and that in his last job he had difficulty tolerating the work because of trouble with a co-worker.

Upon mental status examination the examiner noted that the Veteran was well nourished, fairly groomed and cooperative.  His mood was dysphoric and he had a sad, downcast and sometimes tearful affect.  He did not report delusions and he did not have suicidal or homicidal ideation.  He did not appear to have auditory or visual hallucinations or flashbacks during the evaluation.  He was alert and oriented times four.  His concentration was intact grossly and his recent remote memory was largely intact.  The examiner assigned a GAF score of 50 and noted that the Veteran had difficulty establishing and maintaining effective work and social relationships because of his PTSD symptoms. 

In February 2006 the Veteran was afforded a VA general psychiatric examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  The Veteran reported getting angry easily, hating authority which "affects his ability to work," nightmares and flashbacks, sleep disturbances, intrusive thoughts, isolation, and trouble getting along with supervisors and coworkers.  The Veteran reported he lived on a boat and was otherwise homeless.  He reported he had not worked in the last two years due to difficulty getting along with others.

Upon mental status examination, the Veteran's orientation, appearance, hygiene, communication, speech, thought processes, judgment and behavior were normal.  His mood and affect were abnormal: he had depression and anxiety.  He had no panic attacks, delusions, hallucinations, ritualistic obsession or suicidal or homicidal ideations.  His memory was moderately abnormal as he had difficulty with retention of highly learned materials.  The examiner assigned a GAF score of 59. The examiner noted that the Veteran has "occasional difficulty performing activities of daily living," "problems establishing and maintaining work relationships," and diminished social relationships.

In June 2008 the Veteran was afforded a VA PTSD examination.  The Veteran reported sleep disturbance and nightmares, panic attacks, depression, auditory hallucinations, irritability and anger issues, issues with social interactions and isolation.  He reported last working in maintenance at a state park but that he was let go because he could not get along with others and had arguments with his coworkers, and because he was sleeping in the park at night.  He was living on a boat until February 2008 where he had no water or electricity.  He now lives in a trailer near his children who had tracked him down after 8 years without interaction.  

Upon mental status examination the examiner noted that the Veteran's mood was euthymic and affect was wide.  He was near tears when discussing the past.  He was alert and wore a "grizzled beard, T-shirt, shorts and sandals."  He had no panic attacks, obsessive behavior or impaired impulse control during the session.  The examiner noted his social isolation and stress tolerance remained poor and his symptoms, especially his inability to get along with people in a structured environment remain a source of subjective distress and "several vocational impairment."  The examiner assigned a GAF score of 50. 

A July 2009 private record notes that the Veteran has difficulty with depressed mood, anxiety and panic symptoms.  It notes low energy and motivation and transient suicidal intent.  The Veteran has an elevated startle response and a tendency toward being hyper-alert and hyper-vigilant to surroundings.  He has sleep disturbance, nightmares, anger and irritability.  He had conflicts with his coworkers which caused him to be unable to keep a job for more than a year.  He has few friends and isolates from others.  He has difficulty with confusion and disorientation and stares off into space, losing track of time.  His affect was flattened and subdued, and his mood was depressed.  The examiner assigned a GAF score of 40/45.




Increased Evaluations

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2013).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

For the period from April 2, 2004, to October 13, 2005, the Veteran has been assigned a 30 percent evaluation, and for the period beginning October 14, 2005, the Veteran has been assigned a 50 percent evaluation for PTSD.  This has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The maximum schedular rating of 100 percent is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the Veteran's capacity for adjudgment during periods of remission.  38 C.F.R. § 4.126(a) (2013).  The rating agency shall assign an evaluation based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  

In rendering the decision below, the Board has relied, at least in part, on Global Assessment of Functioning scale (GAF) scores that mental health professionals have assigned to evaluate the Veteran.  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.
	
While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

Based on the evidence of record, discussed above, the Board finds that an increased evaluation of 70 percent is warranted for the entirety of the period on appeal.  While the Veteran may not exhibit all of the signs and symptoms listed under the 70 degree evaluation, as noted above, the symptoms listed in the rating criteria serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Veteran has been assigned GAF scores between 41 and 50, which indicate serious symptoms.  The Veteran's symptoms such as auditory hallucinations, transient suicidal ideation, panic attacks, anxiety and depression affecting his ability to function appropriately and effectively, unprovoked irritability, disorientation, occasional neglect of personal appearance and hygiene, difficulty adapting to stressful circumstances in work-like settings and the inability to establish and maintain effective relationships, provides the overall disability picture that the Veteran has occupational and social impairment with deficiencies in most areas.

The Board finds that a higher evaluation of 100 percent is not warranted.  There is no indication that the Veteran has, for example, consistently had GAF scores of 40 or below.  The Veteran has only had one notation of a GAF score of 40/45.  The Veteran has had notations of transient auditory hallucinations, occasional disorientation and slight memory loss.  However, the best medical evidence of record, overall, gives no indication that these symptoms rise to such severity that they would require a 100 percent evaluation, nor does the Veteran have any other symptoms that warrant an evaluation of 100 percent.  Looking at the medical evidence as a whole, the Board finds that a higher evaluation of 100 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.  His own statements would provide evidence against this finding.

The Board has considered a staged rating, but finds that the totality of the evidence shows a rating of 100 percent is not warranted at any point during the period on appeal.  Initially, the Veteran's symptoms may have been less severe and may warrant a lower rating than 70 percent.  However, giving the Veteran the benefit of the doubt, the Board finds that a 70 percent rating is warranted for the entirety of the period on appeal.

The Board has also considered whether an extraschedular evaluation is warranted for an acquired psychiatric disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's acquired psychiatric disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provides for disability ratings based on depression, anxiety, panic attacks, sleep disturbance, irritability, and the inability to establish and maintain effective relationships.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's acquired psychiatric disability is manifested by symptoms that are part of the schedular rating criteria.  Without taking into consideration the Veteran's statements and problems, totally, the 70 percent finding could not be reached.

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities will be rated as totally disabled.  38 C.F.R. § 4.16.

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service-connected for PTSD, which, as noted above, is rated as 70 percent disabling beginning April 2, 2004; and shell fragment wound scars of the forehead and left little finger, both rated as noncompensable.  As the Veteran has at least one disability ratable at 40 percent or more and a combined rating of 70 percent or more, the Board finds that he meets the requirements for a schedular TDIU.  38 C.F.R. § 4.16(a).  

The Veteran has consistently reported that he is not employed due to symptoms of his service-connected PTSD.

VA examiners and his private treatment provider have noted that he has difficulty maintaining effective work relationships and "severe vocational impairment."  

In light of the Veteran's occupational background and functional limitations, and giving him the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities are sufficient to render him unable to obtain and maintain any form of substantially gainful employment in accordance with his occupational background and education level.  

Accordingly, based on all of the foregoing, the Board finds that entitlement to a TDIU is warranted.  38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As discussed above, the Veteran's claim of entitlement to a TDIU is being granted in full.  Thus, there is no need to engage in any analysis with respect to whether the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) and the VA's duties to notify and assist have been satisfied concerning this appeal.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  The Board finds that the VA RO fulfilled this duty to notify in several letters, including those dated March 2008 and December 2009.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and statements of the Veteran and the Veteran's treatment provider.

The Veteran has also been afforded adequate VA examinations.  VA provided the Veteran with mental disorder examinations in December 2004, February 2006 and June 2008.  As discussed above, the examinations were more than adequate.  The Veteran's history was taken, and a complete mental status examination was conducted.  The examination reports and opinions were given by an experienced physician who had thoroughly reviewed the Veteran's claims file.  

The Board acknowledges that it has been approximately 6 years since the Veteran's last VA examination.  However, the mere passage of time is not enough to require the Board to obtain a new VA examination.  The Board has considered a remand for an additional examination.  However, as the Board is granting an increased evaluation and a TDIU.
 
Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).      


ORDER

An evaluation of 70 percent for PTSD is granted for the period beginning April 2, 2004.

Entitlement to a TDIU is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


